Citation Nr: 0510175	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 18, 2000, 
for an award of service connection and initial assignment of 
a 100 percent rating for undifferentiated schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant is the spouse and court-appointed guardian for 
the currently incompetent veteran, who had active military 
service from August 1972 to August 1973.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Chicago, Illinois.

By way of history, in a July 1998 decision, the Board denied 
the appellant's claim, on behalf of the veteran, for 
entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected left eye 
disorder.  In a rating decision, dated in August 2001, the RO 
reopened the appellant's claim and established service 
connection for undifferentiated schizophrenia secondary to 
the service-connected left eye disability, and assigned a 10 
percent rating for the service-connected undifferentiated 
schizophrenia, effective from March 1, 2000.  In August 2001, 
the veteran's representative, Veterans of Foreign Wars of the 
United States (VFW), on behalf of the veteran, expressed 
timely disagreement with the effective date assigned for the 
grant of service connection.  By a July 2002 rating action, 
the RO increased the disability rating for the veteran's 
service-connected undifferentiated schizophrenia from 10 
percent to 100 percent disabling, effective from February 18, 
2000.  In a September 2002 letter from the appellant to the 
RO, the appellant requested "an earlier day of grant."  In 
a Statement of the Case, issued in January 2003, although the 
RO characterized the issue as entitlement to an earlier 
effective date for the grant of a 100 percent evaluation for 
undifferentiated schizophrenia, the RO also provided the 
appellant with notice of the laws and regulations governing 
effective dates for service connection and properly 
considered the appellant's claim for an earlier effect date 
for the grant of service connection.  The appellant, on 
behalf of the veteran, subsequently perfected his appeals 
with respect to the effective date of his grant of service 
connection and assignment of a 100 percent rating.     

A motion to advance this case on the Board's docket was 
granted by the Board for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The Board further observes that in March 2004, a hearing was 
conducted at the RO before a Member of the Board.  At that 
time, the appellant raised the issues of entitlement to 
service connection for congestive hearing failure and 
entitlement to service connection for diabetes mellitus.  
These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By a July 1998 decision, the Board denied the claim for 
entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected left eye 
disorder.   

2.  Thereafter, a claim to reopen this issue was not received 
prior to February 18, 2000.  


CONCLUSIONS OF LAW

1.  The July 1998 Board decision, which denied the claim of 
entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected left eye 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.  An effective date prior to February 18, 2000, for the 
grant of service connection and initial assignment of a 100 
percent rating for undifferentiated schizophrenia, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

As previously stated, in a rating decision, dated in August 
2001, the RO, after finding that new and material evidence 
had been submitted, granted the appellant's claim, on behalf 
of the veteran, for service connection for undifferentiated 
schizophrenia secondary to the service-connected left eye 
disability.  At that time, the RO assigned a 10 percent 
rating for the service-connected undifferentiated 
schizophrenia, effective from March 1, 2000.  In August 2001, 
the VFW, on behalf of the veteran, expressed timely 
disagreement with the effective date assigned for the grant 
of service connection.  By a July 2002 rating action, the RO 
increased the disability rating for the veteran's service-
connected undifferentiated schizophrenia from 10 percent to 
100 percent disabling, effective from February 18, 2000.  In 
a September 2002 letter from the appellant to the RO, the 
appellant, on behalf of the veteran, requested "an earlier 
day of grant."  In a Statement of the Case, issued in 
January 2003, although the RO characterized the issue as 
entitlement to an earlier effective date for the grant of a 
100 percent evaluation for undifferentiated schizophrenia, 
the RO also provided the appellant with notice of the laws 
and regulations governing effective dates for service 
connection and properly considered the appellant's claim for 
an earlier effect date for the grant of service connection.  
The appellant, on behalf of the veteran, subsequently 
perfected his appeals with respect to the effective date of 
his grant of service connection and assignment of a 100 
percent rating.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the effective date or the rating percentage, 
notice under 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done with respect to the effective date 
claims on appeal in the present case.  Thus, it is not 
necessary to scrutinize the quality of notice afforded the 
appellant, as notice was not required for these issues.

Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In regard to the appellant's earlier effective 
date claims, the Board emphasizes that throughout this 
appeal, the appellant has argued that effective dates prior 
to February 18, 2000, for an award of service connection and 
initial assignment of a 100 percent rating for 
undifferentiated schizophrenia, are warranted based on the 
evidence already of record.  The appellant has not identified 
the existence of any additional evidence or argued that there 
are any developmental deficiencies in the current record.  In 
this regard, in a statement in support of claim (VA Form 21-
4138), dated in December 2004, the veteran himself stated 
that he had no further evidence or information to submit.  
The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  In regard to 
the effective date claims, resolution of those claims turn on 
the Board's application of the relevant law and regulations 
governing effective dates for service connection and 
increased ratings to the evidence already associated with the 
claims file, in particular, the medical records showing 
treatment for the disability in question and the dates claims 
for compensation were received.  See 38 C.F.R. § 3.400.  In 
other words, there is no medical opinion that would affect 
adjudication of these claims.  Therefore, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claims on appeal.  Accordingly, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

II.  Factual Background

By a September 1973 rating action, the RO granted the 
veteran's claim for entitlement to service connection for a 
left eye disability.  At that time, the RO assigned a 30 
percent disability rating for the veteran's service-connected 
left eye disability, effective from July 20, 1973.  

In a statement in support of claim (VA Form 21-4138), dated 
in November 1978, the veteran stated that he wished to file a 
claim for entitlement to service connection for a nervous 
condition.  In the statement, the veteran also indicated that 
he had pain in the back of his eye.    


By a May 1979 rating action, the RO denied the veteran's 
claim for service connection for a nervous disorder on the 
basis that the veteran's service medical records were silent 
for any diagnosis or symptomatology of a psychosis or 
neurosis, and that the condition diagnosed as an impulse 
behavior was first noted too far removed from service to be 
related therein.  In a letter from the RO to the veteran, 
dated in June 1979, the veteran was notified of the RO's 
decision denying service connection for a nervous condition.  
The RO also reported that there was no change in the previous 
determination of the veteran's service-connected eye 
condition and that the veteran remained rated 30 percent 
disabling for the eye condition.  

In a statement in support of claim (VA Form 21-4138), dated 
in June 1980, the veteran filed a claim for service 
connection for a nervous condition secondary to the service-
connected left eye disability.  

By a letter from the RO to the veteran, dated in August 1980, 
the RO informed the veteran that his claim for service 
connection for a nervous condition had been previously denied 
in the May 1979 rating action.  

In statements in support of claim, dated in November 1981, 
June 1982, and December 1982, the veteran continued to 
request service connection for a nervous condition secondary 
to the service-connected left eye disability.  

By a January 1985 confirmed rating decision, the RO confirmed 
the previous denial of the veteran's claim for service 
connection for a nervous disorder.  

In a November 1985 statement from the veteran's 
representative at that time, Disabled American Veterans 
(DAV), to the RO, the DAV stated that it was the veteran's 
contention that his service-connected eye condition was a 
contributing factor and cause of his present nervous 
condition.  By November 1985, February 1986, June 1987, and 
December 1987 confirmed rating decisions, the RO confirmed 
the previous denial of the veteran's claim for service 
connection for a nervous disorder.    

In an October 1991 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition secondary to the service-connected left eye 
disability.  At that time, the RO indicated that the evidence 
of record showed that in September 1990, the veteran was 
diagnosed with paranoid schizophrenia.  According to the RO, 
the evidence of record also reflected that in May 1991, the 
veteran reported that he got depressed due to his left eye 
condition and his inability to work.  Thus, the RO denied 
service connection for a nervous condition secondary to the 
service-connected left eye disability because no medical 
evidence had been presented showing that the veteran's 
schizophrenia was secondary to his service-connected left eye 
disability.  

In a November 1991 letter, the RO provided the appellant, who 
by then was the guardian of the incompetent veteran, with 
notice of the October 1991 rating action.  A VA Form 4107, 
Statement of Appellate Rights, was enclosed with that letter.  
The appellant, on behalf of the veteran, subsequently filed a 
timely appeal.  In March 1994 and February 1997 decisions, 
the Board remanded the appellant's claim for further 
development.  Then, by final decision dated on July 23, 1998, 
the Board denied the appellant's claim, on behalf of the 
veteran, for service connection for a psychiatric disorder, 
to include as secondary to the service-connected left eye 
disability.  The Board found that the evidence of record 
showed that the veteran's psychiatric disorder was not 
incurred in service or for several years thereafter, and that 
there was no causal relationship between the veteran's left 
eye disorder and his psychiatric disorder resulting in 
additional chronic psychiatric disability.  Accordingly, the 
Board concluded that the veteran's psychiatric disorder was 
not incurred in or aggravated by service, and neither that 
disability nor aggravation thereof was proximately due to, or 
the result of, his service-connected left eye disorder.  

In a statement in support of claim (VA Form 21-4138), dated 
and received by the RO on July 31, 1998, the appellant noted 
that she was the guardian of the veteran and that she would 
like to request all of the veteran's service medical records 
to "appeal claim."  At that time, the appellant requested 
to "take out all records that pertain[ed] to psychiatric 
conditions."  

On March 1, 2000, the RO received a statement from P.C., 
M.D., from the Chicago VA Medical Center (VAMC), dated on 
February 18, 2000.  In the statement, Dr. C. indicated that 
the veteran had been a patient at the Chicago VAMC since 
1990, with prior treatment episodes dating back to the 
1970's.  Dr. C. stated that the veteran had consistently been 
diagnosed with schizophrenia and that his symptoms had 
included odd beliefs, unusual perceptual experiences, 
concrete thinking, poor judgment, sleep impairment, outbursts 
of anger, and general difficulty establishing and maintaining 
interpersonal relationships or sustaining any type of 
productive work or familial role.  According to Dr. C., the 
veteran had also exhibited symptoms of obsessive-compulsive 
disorder (OCD) and had experienced, on a daily basis, 
intrusive thoughts, impulses, and images, and had displayed 
exaggerated, excessive worry.  Dr. C. noted that the veteran 
remained very preoccupied with the condition of his eyes and 
was terrorized by apparently reality-based fears of 
approaching blindness.  The veteran also seemed haunted by 
recollections of receiving treatment during service for the 
eye trauma without proper command of English, and thus, 
without informed consent or understanding.  According to Dr. 
C., in recent years, the veteran had experienced a worsening 
of symptoms of his schizophrenia, OCD, depression, and 
stress-related somatic ailments.  Dr. C. reported that the 
precipitant appeared to be the deteriorating vision and 
unpromising future course.      

In a letter from the VFW to the RO, dated and received on May 
31, 2000, the VFW stated that the veteran had requested their 
assistance in reopening his claim for service connection for 
a psychiatric disorder, to include as secondary to the 
service-connected left eye disability.  In support of the 
veteran's claim, the VFW submitted private medical reports, 
dated in March and May 2000.  

In a rating decision, dated in August 2001, the RO reopened 
the appellant's claim, on behalf of the veteran, and 
established service connection for undifferentiated 
schizophrenia secondary to the service-connected left eye 
disability.  At that time, the RO assigned a 10 percent 
rating for the service-connected undifferentiated 
schizophrenia, effective from March 1, 2000. 

By a July 2002 rating action, the RO increased the disability 
rating for the veteran's service-connected undifferentiated 
schizophrenia from 10 percent to 100 percent disabling, 
effective from February 18, 2000.  

In November 2003, a hearing was conducted at the RO before a 
Member of the Board.  At that time, the VFW, on behalf of the 
veteran, contended that the effective date of the veteran's 
award should have been in 1978, at which time the veteran had 
filed his original claim for service connection for a nervous 
disorder.  The veteran also testified that he had experienced 
symptoms of his schizophrenia since 1978.    

III.  Analysis

A decision by the Board is final regarding an issue; unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 
38 C.F.R. § 20.1100.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a).  Any application for a benefit 
that is received after final disallowance of an earlier claim 
will be considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e) 
(2004).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2004).

38 C.F.R. § 3.157(a) states that the effective date of 
compensation benefits (as a claim to reopen) will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  A report of examination or 
hospitalization, if it meets the requirements of this 
section, will be accepted as an informal claim for benefits 
if the report relates to a disability that may establish 
entitlement.  An informal claim to reopen a previously-denied 
claim can be established by submitting a report of 
examination or hospitalization by VA or uniformed services.  
In that case, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(a) 
(2004).   

In this case, the appellant contends that since the veteran 
filed his original claim for service connection for a nervous 
disorder in November 1978, and insofar as the veteran has 
manifested symptoms of his schizophrenia since that time, the 
effective date of the grant of service connection and 
assignment of a 100 percent rating should be set when he 
filed his original claim in November 1978.  The appellant 
maintains, in essence, that since 1978, the veteran's 
schizophrenia has been aggravated by his service-connected 
left eye disability.  In this regard, the 100 percent 
evaluation assigned for the veteran's schizophrenia cannot be 
made effective prior to the effective date of the service 
connection grant.   

As previously stated, in a decision issued on July 23, 1998, 
the Board denied the appellant's claim, on behalf of the 
veteran, for entitlement to service connection for a 
psychiatric disorder, to include as secondary to a service-
connected left eye disorder.  The appellant did not appeal 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), nor has the appellant filed a motion 
for reconsideration under 38 U.S.C.A. § 7103 or revision for 
clear and unmistakable error under 38 U.S.C.A. § 7111.  
Therefore, the July 1998 decision is final and binding on 
this matter.  Accordingly, it follows that the appellant's 
argument, on behalf of the veteran, that an effective date 
should be set when the veteran filed his original claim in 
November 1978, is without merit because the July 1998 Board 
decision was a final adjudication with respect to the issue 
of entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected left 
eye disorder.  

The Board notes that on March 1, 2000, the RO received a VA 
statement from Dr. P.C., dated on February 18, 2000, in which 
Dr. C. opined that the appellant's diagnosed schizophrenia 
was aggravated by his service-connected left eye disability.  
See 38 C.F.R. § 3.310(a) (2004); see also Allen v. Brown, 7 
Vet. App. 439, 488 (1995).  In addition, in May 2000, the 
VFW, on behalf of the veteran, requested that his claim for 
service connection for a psychiatric disorder, to include as 
secondary to the service-connected left eye disability, be 
reopened.  The RO implicitly determined, and the Board 
agrees, that the VA statement from Dr. C., dated on February 
18, 2000, constituted an informal claim to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, to include as secondary to the service-
connected left eye disability.  As a formal claim to reopen 
was received within one year of the February 2000 VA 
statement, the assignment of February 18, 2000, as the 
effective date for service connection for undifferentiated 
schizophrenia, was proper.     

In accepting the February 18, 2000 VA statement as in 
informal claim to reopen the claim for service connection for 
a psychiatric disorder, to include as secondary to the 
service-connected left eye disability, the Board also finds 
that the record on appeal does not contain any document dated 
after the final Board decision issued on July 23, 1998, and 
before February 18, 2000, which would afford the veteran an 
even earlier effective date.  The appellant submitted a 
statement eight days after the Board's July 23, 1998 decision 
was issued.  However, the Board observes that the July 1998 
statement was a request for the veteran's service medical 
records to "appeal claim," which suggests that the 
appellant was considering filing an appeal to the Court.  
Nevertheless, as previously stated, there is no evidence of 
record showing that the appellant did file an appeal to the 
Court, nor is there any evidence showing that the appellant 
filed a motion for reconsideration under 38 U.S.C.A. § 7103 
or revision for clear and unmistakable error under 
38 U.S.C.A. § 7111.  Therefore, the earliest effective date 
allowed under the provisions of 38 C.F.R. § 3.400 for the 
award of service connection for undifferentiated 
schizophrenia on a secondary basis, is the date the 
appellant's claim to reopen this issue was received by VA, 
that is, February 18, 2000.  Accordingly, an earlier 
effective date is not warranted.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the appellant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
appellant's claim.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An effective date prior to February 18, 2000, for the grant 
of service connection and initial assignment of a 100 percent 
rating for undifferentiated schizophrenia, is denied.  


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


